IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-20837
                         Summary Calendar



                     UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

                              versus

                           ARIES MENDEZ,

                                           Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-99-CR-285-6
                      --------------------
                          June 1, 2001

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Aries Mendez appeals her guilty plea conviction and sentence

for conspiracy to import Methylenedioxymethamphetamine (“MDMA”).

Mendez’s motion for leave to adopt her co-defendant’s not-yet-filed

appellate arguments is DENIED.

     Mendez asserts that her plea was not voluntary because the

Government breached the written plea agreement that stipulated the

drug quantity upon which Mendez’s sentence would be based.       Mendez

asserts also that the district court erred in determining the drug


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-20837
                                 -2-

quantity for which she was held accountable and for denying her a

decrease in her offense level for having a minimal participant’s

role in the conspiracy.

     The record demonstrates that the plea agreement did not

contain sentencing recommendations and that the plea agreement was

not binding on the district court.   Mendez entered a voluntary and

informed guilty plea.     See United States v. Young, 981 F.2d 180,

184 (5th Cir. 1993); United States v. Valencia, 985 F.2d 758, 760

(5th Cir. 1993) (Government’s compliance with plea agreement is

reviewed de novo).

     Mendez has not shown that the district court’s finding on drug

quantity was clearly erroneous.      See Young, 981 F.2d at 185.

Mendez has not shown that the district court’s finding that she did

not have the role of a minimal participant was clearly erroneous.

See United States v. Valencia-Gonzales, 172 F.3d 344, 346 (5th Cir.

1999), cert. denied, 528 U.S. 894 (1999).

     AFFIRMED; MOTION DENIED.